Dear Ms. Monroe:
The registrar of voters, Mildred L. Adams, certified on July 22, 2004 the recall petition filed for the purpose of recalling Ruth Fontenot, Mayor, City of New Iberia, Parish of Iberia and presented it to the governor on July 23, 2004.  The certificate states:
  THE NUMBER OF NAMES APPEARING ON THE ORIGINAL PETITION EQUALS 6133.
  THE NUMBER OF VALIDATED NAMES OF ELECTORS ON ORIGINAL PETITION = 6133.
  THE NUMBER OF ELECTORS SUBMITTING WRITTEN REQUESTS TO BE ADDED TO PETITION = 651; NUMBER VALIDATED = (+) 6784.
  THE NUMBER OF ELECTORS SUBMITTING WRITTEN REQUESTS TO BE STRICKEN FROM PETITION EQUAL = 40, NUMBER VALIDATED = (-) 40.
  THE NUMBER OF ELECTORS OF THE VOTING AREA, CITY OF NEW IBERIA, WITHIN THE PARISH, AS OF THE DATE OF THE FILING OF THE PETITION WITH THE OFFICE OF THE SECRETARY OF STATE EQUALS 18003.
  THE TOTAL NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA, CITY OF NEW IBERIA, WITHIN THE PARISH WHOSE HANDWRITTEN SIGNATURES APPEAR ON THE PETITION UPON CERTIFICATION OF THE PETITION EQUALS 5297.
The certificate was amended by the registrar on July 27, 2004 to reflect the deduction of the 232 electors stricken from written requests to be added as not valid electors, as follows:
NUMBER OF NAMES APPEARING ON ORIGINAL PETITION 6133
NUMBER OF ELECTORS SUBMITTING WRITTEN
REQUESTS TO BE ADDED TO PETITION = (+)     651
NUMBER OF ELECTORS STRICKEN FROM WRITTEN
REQUESTS TO BE ADDED = (-)     232
NUMBER OF ELECTORS SUBMITTING WRITTEN
REQUESTS TO BE STRICKEN (40)
NUMBER OF ELECTORS VALIDATED TO BE STRICKEN FROM PETITION = (-)     40
NUMBER OF ELECTORS STRICKEN FROM ORIGINAL
PETITION = (-)     1447
  TOTAL NUMBER OF QUALIFIED ELECTORS OF THE VOTING AREA, CITY OF NEW IBERIA, WITHIN THE PARISH WHOSE HANDWRITTEN SIGNATURES APPEARED ON THE PETITION UPON CERTIFICATION OF THE PETITION EQUALS 5065.
  My original certificate failed to remove the 232 electors stricken from the written requests to be added.
LSA-R.S. 18:1300.3(C) requires the registrar to send the original recall petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to her, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number ofregistered voters sign the petition for recall.
The registrar has certified that the petition contains a total of 5065 qualified electors out of a total of 18,003 electors of the voting area.  LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned " Thirty-three and one-third percent of the total electors of the area (18,003) are 6,000.3.
The registrar certified a total of 5065 handwritten signatures of qualified electors of the voting area, which number does not meet the required thirty-three and one-third percent (6,000.3). Therefore, it is the opinion of this office that the certified signatures on the recall petition are not sufficient in number for the governor to issue a proclamation ordering a special election on the recall petition filed for the purpose of recalling Ruth Fontenot, Mayor, City of New Iberia, Parish of Iberia.
Trusting that this opinion is sufficient, we remain
Very truly yours,
                             CHARLES C. FOTI, JR. ATTORNEY GENERAL
____________________________
                             ANGIE ROGERS LAPLACE Assistant Attorney General
CCF, JR./ARL:mjb
Enclosures
arl/opinions/2004/04-0239
cc:  Hon. Ruth Fontenot
Registrar, Mildred L. Adams
Hon. W. Fox McKeithen